Title: To James Madison from David Holmes, 19 January 1813 (Abstract)
From: Holmes, David
To: Madison, James


19 January 1813, “Town of Washington.” “By the inclosed transcript from the journals of the House of Representatives of this Territory [not found], you will see that Nathaniel A Ware, and Abner Green, are nominated to supply a vacancy in the Council, occasioned by the death of Alexander Montgomery Esq. Both the Gentlemen in Nomination are respectable. From the Number of votes that Mr. Ware obtained, I presume he would be the most acceptable to the Legislature. He is a Gentleman of good information and of unquestionable integrity.”
